



EXHIBIT 10(i)






________, 20__




Director Name
Address
Address


Dear Name:


It is my pleasure to confirm to you that on ________, you were granted _____
deferred shares of common stock of Anadarko Petroleum Corporation (“Company”)
[and non-qualified options to purchase _____ shares of Anadarko common stock
(“Options”)] pursuant to the provisions of the Company’s 2012 Omnibus Incentive
Compensation Plan, as amended (the “Plan”). We have enclosed a summary of all
your deferred shares granted as of ______. A copy of the Plan Summary is
attached for your reference.


[Separation from Service Option: As per your Form of Compensation Election you
made for your annual deferred share award for _____ (“Election Form”), your
deferred shares will become payable to you in [a lump-sum] [2 to 15 annual
installments] upon your separation of service from the Company. The deferred
shares are subject to a one-year minimum holding period. Accordingly, in the
event your separation from service occurs prior to the one-year anniversary of
the date of grant of your deferred shares, your [deferred shares will be settled
in a lump-sum within 30 days following the one-year anniversary of the grant
date] [installments will commence within 30 days following the one-year
anniversary of the grant date rather than your separation from service].]


[Specified Month & Year Option: As per your Form of Compensation Election you
made for your annual deferred share award for _____ (“Election Form”), your
deferred shares will become payable to you in [a lump-sum] [2 to 15 annual
installments] in the month and year specified by you. The earliest date that a
specific month and year distribution can be made is the one-year anniversary of
the grant of the deferred shares.]


[Earlier of Separation from Service or Specified Month & Year Option: As per
your Form of Compensation Election you made for your annual deferred share award
for _____ (“Election Form”), your deferred shares will become payable to you in
[a lump-sum] [2 to 15 annual installments] in the month and year specified by
you. The earliest date that a specific month and year distribution can be made
is the one-year anniversary of the grant of the deferred shares. However, if you
have a separation from service prior to the specified month and year, your
distribution will commence within 30 days following your separation from service
in the method of payment you elected. The deferred shares are subject to a
one-year minimum holding period. Accordingly, in the event your separation from
service occurs prior to the one-year anniversary of the date of grant of your
deferred shares, your [deferred shares will be settled in a lump-sum within 30
days following the one-year anniversary of the grant date] [installments will
commence within 30 days following the one-year anniversary of the grant date
rather than your separation from service].]


In the event of your death or Permanent Disability (as defined in the Company’s
2008 Director Compensation Plan), any deferred shares will be distributed to you
or, in the event of your death, your designated beneficiary(ies) within 30 days
following the date of your death or Permanent Disability.







--------------------------------------------------------------------------------





In the event of a Change of Control (as defined in the Plan), your deferred
shares will be distributed in accordance with Section 16 of the Plan.


Upon grant, the deferred shares will not be issued in your name, but will be
held by the Company, either in book-entry form or by the Company’s Benefits
Trust (the “Trust”), until they become transferable to you in accordance with
this letter and your Election Form. You should note that the deferred shares
held in the Trust are considered an unsecured obligation of the Company and any
and all assets held in the Trust are subject to claims of the general creditors
of the Company. Until the issuance of common stock in settlement of your
deferred shares, you will not have rights as a stockholder of the Company.
Although you will not have beneficial ownership of the deferred shares until
they are actually transferred to you, you will have the opportunity to direct
the voting of your deferred shares (which voting instructions the Trustee of the
Trust may not follow, in its sole discretion) and such deferred shares will be
counted toward your stock ownership requirements. You will also receive a cash
payment with respect to each deferred share equal to the cash dividends that are
paid on a share of the Company’s common stock each quarter, with such cash
amount to be paid within 30 days after the date that such dividends are paid to
the Company’s regular stockholders. Your deferred shares are subject to the
terms of the Plan (including the restrictions on transfer, assignment and
pledge), your Election Form and this letter.


[Your Options will vest at the rate of ________ and have an exercise price equal
to the closing stock price on ________ of $____. Any unexercised Options shall
expire 10 years from the date of grant, or on ________. Your Options are subject
to the terms of the Plan and this letter.]


[Upon vesting, the Options may be exercised in whole or in part by filing a
written notice with the Company’s Corporate Secretary at its corporate
headquarters. Such notice shall be in the form specified by the Company.
Payments of all amounts due (e.g., exercise price and applicable withholding
taxes) may be made either (i) in cash; (ii) in the Company’s common stock (by
either actual delivery of common stock or by attestation presenting satisfactory
proof of beneficial ownership of such common stock) already owned; or (iii) any
combination of cash and common stock. The fair market value of such common stock
as delivered shall be valued as of the closing sales price at which common stock
is sold on the date of exercise, as reported in the NYSE-Composite Transactions
by The Wall Street Journal. No shares shall be issued or delivered until full
payment of the exercise price and applicable withholding taxes, if any, has been
made.]


[Unexercised Options shall expire and be forfeited (without value) in the event
you cease to be a director of the Company, unless otherwise provided below
(provided that in no event may the Options be exercised more than 10 years from
the date of grant):


(i) Retirement. If you cease to be a director of the Company by reason of
Retirement (as defined below), any and all unvested Options will vest and become
fully exercisable on the date of your cessation from the Company’s Board of
Directors and you (or, in the event of your death, your legal representative)
may, within a period of not more than twenty-four (24) months after the date of
such cessation, exercise the Options. "Retirement" for purposes hereof is
defined as (i) 10 years of service as a director of the Company (ii) attainment
of age 55 and five years of service as a director of the Company, or (iii)
attainment of age 65.


(ii) Death. If you cease to be a director of the Company by reason of death, any
outstanding Options shall vest and be immediately exercisable with respect to
all or any part of the Options which remain unexercised. Your legal
representative or other person or persons to whom your rights under the Options
shall pass to by will or the laws of descent and distribution, may, within a
period of not more than twelve (12) months after the date of death, exercise the
Options. In the event of your death after your cessation as a director, your
legal representative will have the remaining exercise period awarded to you by
your reason of cessation as provided in this letter or the Plan.







--------------------------------------------------------------------------------





(iii) Permanent Disability. If you cease to be a director of the Company by
reason of Permanent Disability (as defined in the Company’s 2008 Director
Compensation Plan), any outstanding Options shall vest and be immediately
exercisable with respect to all or any part of the Options which remain
unexercised. You (or, in the event of your death, your legal representative)
may, within a period of not more than twenty-four (24) months after the date of
such cessation as a director, exercise the Options.


(iv) Resignation from the Board of Directors. If you resign from the Company’s
Board of Directors (other than by reason of Retirement), all unvested Options
shall be forfeited and you (or, in the event of your death, your legal
representative) may, within a period of not more than three (3) months after the
effective date of such resignation, exercise vested Options.]


[The Options are not transferable except by will or the laws of descent and
distribution. Options are exercisable, during your lifetime, only by you. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Options, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
the Options or any right or privilege conferred hereby, the Options and the
right and privilege conferred hereby shall immediately become null and void.]


[You shall have no rights as a stockholder with respect to any shares of common
stock subject to the Options prior to the date you are issued a certificate or
certificates for such shares, or until such shares are recorded on the books of
the Company’s stock transfer agent.]


You are solely responsible for the payment of any and all taxes associated with
the issuance or settlement of deferred shares [or the grant, vesting or exercise
of Options]. As you acknowledged in the Election Form, you are not relying on
the Company to provide any guidance or advice regarding the tax consequences of
your election.


Please note that this letter serves as your Award Agreement and is for your
personal files. You are not required to sign and return any documents.


If you have any questions or concerns, please contact ________ at ________ or
________.


Sincerely,





